                              UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF CALIFORNIA

                 Professional Investors Security Fund I,
   In re         A California Limited Partnership                                   Case No.      20-30908

                                  Debtor(s)                                         Chapter       11




                    CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

       Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to
evaluate possible disqualification or recusal, the undersigned authorized officer for the above-
captioned debtor, certifies that the following is a (are) corporation(s), other than the debtor or a
governmental unit, that directly or indirectly own(s) 10% or more of any class of the
corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:


  Professional Investors Security Fund, Inc.




           None [Check if applicable]




   Date        December 28, 2020                      Signature
                                                                    Name: Michael Hogan
                                                                    Title: Chief Restructuring Officer of
                                                                            Professional Financial Investors
                                                                            Inc., general partner of Debtor




SMRH:4838-7253-0388.1                                       -1-
Case: 20-30908            Doc# 22         Filed: 12/28/20         Entered: 12/28/20 19:31:08        Page 1 of 1
